                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 SADIS & GOLDBERG, LLP,                           CIVIL ACTION NO. 19-CV-01682 (AJS)

                       Plaintiff,

        vs.

 AKSHITA BANERJEE AND SUMANTA
 BANERJEE,

                       Defendants.



DECLARATION OF BEN HUTMAN IN SUPPORT OF PLAINTIFF’S OPPOSITION TO
      DEFENDANTS’ MOTION TO SET ASIDE DEFAULT JUDGMENT

I, Ben Hutman, being over the age of 18 and under penalty of perjury, declare the following

under 28 U.S.C. § 1746:

       1.      I am an associate of the law firm of Sadis & Goldberg LLP (“Sadis”) and counsel

for Plaintiff, in the above-captioned matter. I make this declaration on personal knowledge in

support of Plaintiff’s Opposition to Defendants’ Motion to Set Aside Default Judgment.

       2.      On October 23, 2019, I was conversing with Defendant Sumanta Banerjee

(“Sumanta”) just outside the Courtroom 20D of the Daniel Patrick Moynihan United States

Courthouse at 500 Pearl Street in Manhattan, NY, prior to a scheduled conference in the matter of

Sadis & Goldberg, LLP v. Banerjee, No. 14-cv-913 (LTS)(OTW) (SDNY).                   During the

conversation, Sumanta told me in sum and substance that even if Sadis were to win the lawsuit, it

would never be able to collect on its judgment because Sadis could not access Sumanta’s assets.

       3.      Attached hereto as Exhibit 1 is a true and correct copy of the Complaint initiating

this Action.
       4.      Plaintiff asks the Court to consider the documents attached below. Each of these

documents are either “incorporated by reference” in Defendants’ Motion to Set Aside Default

Judgment, “integral” to evaluating Defendants’ claimed defenses, “matters of public record,” and

court “orders” and, therefore, may be considered by this Court. Buck v. Hampton Twp. Sch. Dist.,

452 F.3d 256, 260 (3d Cir. 2006).

       5.      Attached hereto as Exhibit 2 is a true and correct copy of the Affidavit of Sean T.

Carnathan in Support of Request for Entry of Default Pursuant to Fed. R. Civ. P. 55(a) filed in the

matter of Tuckerbrook Alt. Invs., LP, v. Banerjee, No. 09-cv-11672 (WGY) (D. Mass.)

(“Tuckerbrook I”) on May 27, 2010.

       6.      Attached hereto as Exhibit 3 is a true and correct copy of the Opposition to Motion

of Default Judgment filed by Sumanta Banerjee in Tuckerbrook I on June 18, 2010.

       7.      Attached hereto as Exhibit 4 is a true and correct copy of the Motion to Vacate the

Deem Process of Service Effectuated and Motion to Dismiss the Action filed by Sumanta Banerjee

in the matter of Tuckerbrook Alt. Invs., LP, v. Banerjee, No. 12-cv-11643 (GAO) (D. Mass.)

(“Tuckerbrook II”) on April 29, 2013.

       8.      Attached hereto as Exhibit 5 is a true and correct copy of the Affidavit of Sean T.

Carnathan in Support of Plaintiff Tuckerbrook Alternative Investments LP’s Motion to Deem

Service of Process Effectuated filed in Tuckerbrook II on October 26, 2020.

       9.      Attached hereto as Exhibit 6 is a true and correct copy of the Motion to Set Aside

Default Judgment and Motion to Vacate Default and Memorandum of Law in Support of

Defendant’s Motion to Set Aside Default Judgment filed by Sumanta Banerjee in the matter of

Sadis & Goldberg, LLP v. Banerjee, No. 14-cv-913 (LTS) (SDNY) (the “SDNY Action”) on April

27, 2016.




                                                2
       10.     Attached hereto as Exhibit 7 is a true and correct copy of the Civil Docket in this

Action as of July 19, 2020.

       11.     Attached hereto as Exhibit 8 is a true and correct copy of an email from myself,

Ben Hutman, to Defendants Akshita Banerjee and Sumanta Banerjee (together the “Banerjees” or

“Defendants”) regarding the Request for Default and Default Judgment sent at 7:58 p.m. on

February 18, 2020.

       12.     Attached hereto as Exhibit 9 is a true and correct copy of an email from myself,

Ben Hutman, to Sumanta Banerjee regarding the Joint Stipulated Facts, Deposition Designations,

and Defendants Exhibits in the SDNY Action, sent at 7:13 p.m. on February 18, 2020.

       13.     Attached hereto as Exhibit 10 is a true and correct copy of an email from myself,

Ben Hutman, to the Banerjees regarding the Entry of Default and Default Judgment in this Action,

sent on February 20, 2020.

       14.     Attached hereto as Exhibit 11 is a true and correct copy of a letter from Pat Green

of Sadis to the Banerjees dated February 20, 2020 and attaching the Entry of Default and Default

Judgment in this Action as well as the Federal Express label for delivery of the letter and

attachments.

       15.     Attached hereto as Exhibit 12 is a true and correct copy of an email from FedEx

Tracking Updates to Pat Green confirming that the letter and enclosed attachments was delivered

to the Banerjees at 1514 Cook School Road, Pittsburgh, PA 15241 on February 21, 2020 at 11:27

a.m.

       16.     Attached hereto as Exhibit 13 is a true and correct copy of Defendant’s Response

to Plaintiff’s Motion in Opposition of Vacating or Setting Aside Default filed by Sumanta Banerjee

in the SDNY Action on August 10, 2016.




                                                3
       17.       Attached hereto as Exhibit 14 is a true and correct copy of the March 30, 2017

Memorandum Order of the Honorable Judge Laura Taylor Swain denying Sumanta Banerjee’s

Motion to Set Aside Default Judgment and Motion to Vacate Default in the SDNY Action.

       18.       Attached hereto as Exhibit 15 is a true and correct copy of the Brief of the

Appellant, Sumanta Banerjee in the matter of Sadis & Goldberg, LLP v. Sumanta Banerjee, No.

17-1216 (2d Circuit) (the “SDNY Appeal”) on August 3, 2017.

       19.       Attached hereto as Exhibit 16 is a true and correct copy of the March 22, 2018

Summary Order of the United States Court of Appeals for the Second Circuit in the SDNY Appeal.

       20.       Attached hereto as Exhibit 17 is a true and correct copy of the Joint Stipulation of

Facts filed by Sadis and Sumanta Banerjee in the SDNY Action on February 25, 2020.

       21.       Attached hereto as Exhibit 18 is a true and correct copy of an excerpt of the

Transcript of the March 29, 2019 Deposition of Akshita Banerjee in the SDNY Action.

       22.       Attached hereto as Exhibit 19 is a true and correct copy of an excerpt of the

Transcript of the February 14, 2019 Deposition of Banerjee in the SDNY Action.

       23.       Attached hereto as Exhibit 20 is a true and correct copy of an email exchange

between Sumanta Banerjee and Akshita Banerjee on June 26, 2008 and previously filed in

Tuckerbrook I on May 27, 2010.

       24.       Attached hereto as Exhibit 21 is a true and correct copy of the Final Award of

Arbitrator Margaret R. Hinkle dated May 9, 2012 in the JAMS Arbitration matter of Tuckerbrook

Alternative Investments L.P. v. Sumanta Banerjee, No. 1400013543.

       25.       Attached hereto as Exhibit 22 is a true and correct copy of the Civil Docket for

Tuckerbrook I.




                                                  4
       26.    Attached hereto as Exhibit 23 is a true and correct copy of the transcript of the June

27, 2012 Status Conference before the Honorable William G. Young in Tuckerbrook I.

       27.    Attached hereto as Exhibit 24 is a true and correct copy of the Civil Docket for

Tuckerbrook II.

       28.    Attached hereto as Exhibit 25 is a true and correct copy of Plaintiff Tuckerbrook

Alternative Investments LP’s Motion to Deem Service of Process Effectuated filed in Tuckerbrook

II on October 26, 2012.

       29.    Attached hereto as Exhibit 26 is a true and correct copy of the May 24, 2013 Order

filed by the Honorable Judge George A. O’Toole in Tuckerbrook II.

       30.    Attached hereto as Exhibit 27 is a true and correct copy of an excerpt of the

transcript of the March 3, 2020 Hearing in the SDNY Action.

       31.    Attached hereto as Exhibit 28 is a true and correct copy of the August 26, 2019

Opinion & Order filed by the Honorable Magistrate Judge Ona T. Wang in the SDNY Action.

       32.    Attached hereto as Exhibit 29 is a true and correct copy of the Confidential

Separation Agreement signed by Sumanta Banerjee and Akshita Banerjee on June 19 and

September 18, 2012.



Dated: New York, New York
       July 23, 2019                          _/s/ Ben Hutman_____________
                                             Ben Hutman (admitted pro hac vice)
                                             NY ID No. 5127451
                                             SADIS & GOLDBERG, LLP
                                             551 5th Avenue, 21st Floor
                                             New York, New York 10176
                                             bhutman@sadis.com
                                             (212) 573-6675




                                                5
